PROPOSED EXAMINER’S AMENDMENT
The examiner proposes amending the claims in the following manner to render the claims to be in condition for allowance.

X) Claim 1 is proposed to be amended in the following manner:
Claim 1 (Proposed Amended): A composition of freeze-dried particles with particle size of less than 1 µm said freeze-dried particles being obtained by freeze-drying particles comprising:
(1)    an inner core-shell particle comprising
i)    a hydrophobic camptothecin compound; and
ii)    a hydrophilic camptothecin compound,
wherein the hydrophobic camptothecin compound and the hydrophilic camptothecin compound form the inner core; and
(2)    an outer shell surrounding the inner core, said outer shell being formed of an amphiphilic block copolymer,
wherein the hydrophobic camptothecin compound is 7-ethyl-10-hydroxylcamptothecin (SN-38),
wherein the hydrophilic camptothecin compound is irinotecan, topotecan, or SN-38 glucuronide, and
wherein the amphiphilic block copolymer is selected from the group consisting of PEG-PBLA, mPEG-PLA, PEG-PCL, PEG-PLA, mPEG-PGA, mPEG-PLGA, PEG-p(Glu), PEG-PLA-PEG, and PEG-p(Asp),

wherein the composition does not contain a surfactant that causes hypersensitivity.


X) Claim 22 is proposed to be amended in the following manner:
Claim 22 (Proposed Amendment): The composition of freeze-dried particles of claim 1, wherein [[ ]] the hydrophilic camptothecin compound is irinotecan, and the amphiphilic block copolymer is mPEG-PLA; and wherein a proportion of the particle size more than 200 nm is between 3.8% and 7.4% [[ ]] during first 6 months of storage of the freeze-dried particles under condition of 40°C and 75% relative humidity.

X) Claim 24 is proposed to be amended in the following manner:
Claim 24 (Proposed Amendment): The composition of freeze-dried particles of claim [[ ]] 23, wherein the cryoprotectant is mannitol or trehalose.

Reasons for Proposed Examiner’s Amendment
The examiner presents the following reasons for insisting on a proposed examiner’s amendment.
With regard to the amendment to claim 1, the examiner proposes amending the claim to recite that the composition does not contain a surfactant that causes hypersensitivity. This is needed because the limitation excluding a surfactant potentially conflicts with other claim limitations. This is because amphiphilic block copolymers such as mPEG-PLA could conceivably be considered polymeric surfactants. If so, then the limitation excluding surfactants would be in conflict with the limitation reciting specific block copolymers. The proposed claim amendment clarifies that the surfactants being excluded are those which cause hypersensitivity. This proposed amendment also clarifies that the block copolymers recited by the claim, which while they may be surfactants are not surfactants that cause hypersensitivity, are not excluded by the instant claims.
With regard to the proposed amendment to claim 22, the amendment to the claim reciting between 3.8% and 7.4% of particles sized greater than 200 nm after 6 months of storage under the recited conditions is made in order to avoid potential new matter issues regarding ranges that are not bounded by both a small and a large value; see MPEP 2163.05(III). Support for the value of 3.8% is found on pages 35-36, Table 4 of the instant specification. The examiner clarifies that support for a specific percentage of particles greater than 200 nm immediately after freeze drying is not understood to support the claim recitation of a percentage of particles greater than 200 nm 6 months after freeze drying. This is at least because particles that are not aggregated 
With regard to the proposed amendment to claim 24, this amendment is proposed to correct an issue of lack of antecedent basis.

Reasons Why Proposed Claims would be Allowable
The examiner presents the following reasoning to explain why the proposed claims would be allowable.
Claim Interpretation: The examiner best understands instant claim 1 to recite a composition with the following structure.

    PNG
    media_image1.png
    335
    629
    media_image1.png
    Greyscale

The above drawing was drawn by the examiner in an attempt to describe how the examiner is interpreting the instant claims. The examiner notes that the above-reproduced diagram shows blank space between the hydrophilic and hydrophobic camptothecins in the core of the particle, and this blank space would likely not exist in the real particle.


    PNG
    media_image2.png
    456
    839
    media_image2.png
    Greyscale

The examiner takes the position that the composition of the instant claims would likely have the above-reproduced structure when present in an aqueous environment such as water or the bloodstream. This is because, in view of the principle of like-dissolves-like, the skilled artisan would have expected that the hydrophilic portion of the polymer would have gone to the surface of the particle to have interacted the water of the environment, and the hydrophobic portions of the molecule would have gone to the interior of the particle. This is at least because the hydrophilic portion of the copolymer would have been capable of hydrogen bonding with the water, thereby rendering said hydrophilic portion of the polymer capable of interacting with and being solubilized by an aqueous phase.
Also in regard to claim interpretation, the examiner clarifies that SN-38 and SN-38 glucuronide are separate compounds. In support of this position, the examiner cites 

    PNG
    media_image3.png
    523
    808
    media_image3.png
    Greyscale

As such, the above-reproduced diagram shows the difference between SN-38 and SN-38 glucuronide.
With regard to the abbreviations in claim 1, the abbreviations used in the claim (e.g. PEG, PLA etc.) appear to be defined as of page 14, paragraph 0076. For example, PEG is polyethylene glycol, mPEG is methoxy-terminated polyethylene glycol, PLA is polylactic acid (also referred to as polylactide), PCL is polycaprolactone, PLGA is poly(lactic-co-glycolic) acid (also referred to as poly(lactide-co-glycolide)), p(Glu) is polyglutamic acid (also referred to as polyglutamate), and p(Asp) is polyaspartic acid (also referred to as polyaspartate).
Close Prior Art: As close prior art, the examiner cites Zale et al. (US 2009/0061010 A1). Zale et al. (hereafter referred to as Zale) is drawn to a cancer cell 

    PNG
    media_image4.png
    179
    702
    media_image4.png
    Greyscale

As to part (i) of claim 1, Zale teaches SN-38, as of paragraph 0143.
As to part (ii) of claim 1, Zale teaches irinotecan hydrochloride and topotecan hydrochloride as of paragraph 0144. 
As to part (2) of claim 1, Zale teaches a PLGA-PEG block copolymer, as of the above-reproduced figure. This is an amphiphilic block copolymer whereby PLGA is the hydrophobic block and PEG is the hydrophilic block.
Zale does not teach a single embodiment comprising a nanoparticle with both a hydrophobic camptothecin and a hydrophilic camptothecin in the same embodiment.
Even if, purely en arguendo, it would have been prima facie obvious for one of ordinary skill in the art to have formed a particle comprising SN-38 as the hydrophobic camptothecin, one of irinotecan, topotecan, or SN-38 glucuronide as the hydrophilic camptothecin, and an amphiphilic block copolymer, such a prima facie case of obviousness would have been overcome based upon the data provided in the declaration submitted to the USPTO on 29 December 2020 (hereafter referred to as the declaration).
In the declaration, declarant compares the claimed invention with various comparative examples. These comparative examples include particles comprising SN-

    PNG
    media_image5.png
    736
    693
    media_image5.png
    Greyscale

Applicant compared these comparative examples against inventive examples whose composition was in the claim scope.
In this comparison, applicant discovered that the claimed compositions were much more stable toward not agglomerating after lyophilization as compared with the comparative examples. This comparison is evident as of comparing Supplemental Table 3 on page 8 of the declaration against Supplemental Table 4 on page 9 of the 

    PNG
    media_image6.png
    429
    621
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    487
    659
    media_image7.png
    Greyscale

The data reproduced above show that in the case of the comparative examples, there was frequently a substantial portion of the composition sized above 1 µm after freeze drying. In contrast, in the case of the inventive examples, no particles greater than 1 µm have been detected. This indicates that the claimed composition unexpectedly provides stability against particle agglomeration during freeze drying that is not present in the comparative examples.
Data presented in the declaration also appears to show that the claimed invention has a greater anti-cancer effect as compared with comparative examples. See the declaration as of page 15, supplementary figure, reproduced below.

    PNG
    media_image8.png
    425
    645
    media_image8.png
    Greyscale

The above-reproduced data appears to show that tumor growth in a mouse was slowed moreso upon using the claimed invention as compared with the comparative examples.
With regard to the issue of new matter, the examiner agrees that the claim amendment reciting that 11.8% of the particles having a size of less than 200 nm is adequately supported by the instant specification for at least the reasons set forth in the interview summary added to the file record on 22 December 2020.

Conclusion
Less than all claims are in condition for allowance at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612